DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 14: Claim 14 has been amended to recite “a module comprising a connector assembly, wherein the connector assembly is attached to the module by at least one conductive fastener”. However, this limitation is indefinite as it is unclear how comprise the connector assembly and be attached to the connector assembly; in other words, it is unclear how an object A can be attached to a system A+B+C since object A is a part of the system A+B+C.  In order to overcome this rejection, the Examiner suggests amending the claim to recite “a module, wherein the module is attached to the control unit by comprising at least one conductive fastener”. Claims 15, 17 and 18 are rejected due to their dependence on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiser et al. (DE 10048763 A1 — an English translation of which was provided along with the last Office Action) in view of Endo et al. (PG PUB 2014/0377986).
Re claim 1, Jaiser discloses a connector assembly 10 (Fig 2; it is noted that all reference characters referred to herein pertain to Fig 2 unless otherwise noted) for a modular medical device (it is noted that the phrase “for a modular medical device” is a functional limitation and, thus, a “modular medical device” is not part of the claimed invention; this limitation is met in view of Fig 1 wherein connector 50 could be that of a medical device), the connector assembly comprising: a main body 12; a printed circuit 

    PNG
    media_image1.png
    333
    447
    media_image1.png
    Greyscale

Re claim 2, Jaiser discloses that each of the plurality of contacts comprises a rivet (as seen in Fig 3a, contact 41i is a rivet) disposed in an opening (the interior of the “rubber-elastic sealing ring 38”, as seen in Fig 2) in the elastomeric sealing structure (as seen in Fig 2 and 3a, at least a distal portion 43i of the contacts 41i extend into the opening of the elastomeric sealing structure 38).
Re claim 3, Jaiser discloses that each of the plurality of electrical contacts on the printed circuit comprises a pogo pin (as seen in Fig 3a, contact 26i+48i is a pogo pin) that is compressible by a corresponding one of the rivets (as seen in Fig 3a and described in Para 32).
Re claim 6, Jaiser discloses that the connector assembly comprises a male connector assembly 17 further comprising a pair of male hanger structures 181,182 that protrude from the frame (as seen in Fig 2) for mechanical coupling to a corresponding female connector assembly 16 (it is noted that the language of the claim does not require the “male connector assembly” or the “female connector assembly” to be 
Re claim 11, Jaiser as modified by Endo in the rejection of claim 1 above discloses that the elastomeric sealing structure comprises a perimeter seal (as seen in Fig 1 (of Endo), the “perimeter seal” comprises ring-like convex parts 62 and the entirety of the structure 6 that lies outside these parts 62, indicated in annotated Fig A below as the portion within the drawn boxes) that extends around the plurality of contacts (as seen in Fig 4A,4B of Endo). As the rejection of claim 1 above sets forth, Jasier’s connector assembly has been modified by replacing the sealing structure 38 with Endo’s sealing structure 6; therefore, the same motivation applied in the rejection of claim 1 above also applies to claim 11. 

    PNG
    media_image2.png
    574
    609
    media_image2.png
    Greyscale

Re claim 12, Javier as modified by Endo in the rejection of claim 1 above discloses that the perimeter seal comprises a drainage gap (as seen (in Endo) as the empty space between the portion of structure 6 that lies outside of parts 62 and the top surface of housing 7, as seen in Fig 1 and annotated Fig A above). As the rejection of claim 1 above sets forth, Jasier’s connector assembly has been modified by replacing the sealing structure 38 with Endo’s sealing structure 6; therefore, the same motivation applied in the rejection of claim 1 above also applies to claim 11.          
Re claim 13, Jaiser as modified by Endo in the rejection of claim 1 above discloses that the main body comprises a longitudinal alignment feature 21 (Para 27).

Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (PG PUB 2014/0377986) in view of Jaiser et al. (DE 10048763 A1).
Re claim 1, Endo discloses a connector assembly (the entirety of which is seen in Fig 2; it is noted that all reference characters referred to herein pertain to Fig 2 unless otherwise noted) for a modular medical device (it is noted that the phrase “for a modular medical device” is a functional limitation and, thus a “modular medical device” is not a part of the claimed invention; in view of Para 2 and 38, this limitation is met), the connector assembly comprising: a main body 101; a circuit (“electrodes and conductive patterns of the circuit board 101”, Para 38) disposed in the main body and having a plurality of electrical contacts 4+5 (although only one contact in shown in Fig 2, Fig 4A,B show four contacts 4+5); a frame 103 configured to be attached to the main body (as seen in Fig 2), the frame comprising a central opening (within which spring connector 1 resides, as see in Fig 2,5A,5B); an elastomeric sealing structure 6 (Para 42) disposed in 
Re claim 2, Endo discloses that each of the plurality of contacts comprises a rivet (as seen in Fig 2, structure 3 is a rivet) disposed in an opening 61 (not labeled in Fig 2, but labeled in Fig 4A,4B) in the elastomeric sealing structure (as seen in Fig 2).
Re claim 3, Endo discloses that each of the plurality of electrical contacts on the printed circuit comprises a pogo pin (as seen in Fig 2, component 4+5 is a pogo pin) that is compressible by a corresponding one of the rivets (as seen in Fig 3).
Re claim 11, Endo discloses that the elastomeric sealing structure comprises a perimeter seal (the “perimeter seal” comprises ring-like convex parts 62 and the entirety of the structure 6 that lies outside these parts 62, indicated in annotated Fig A above as the portion within the drawn boxes) that extends around the plurality of contacts (as seen in Fig 4A,4B).
Re claim 12, Endo discloses that the perimeter seal comprises a drainage gap (as seen as the empty space between the portion of structure 6 that lies outside of parts 62 and the top surface of housing 7, as seen in Fig 1 and annotated Fig A above).             

    
Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (WO 98/56450 – listed on the 8/19/2019 IDS) in view of Jaiser et al. (DE 10048763 A1) and Endo et al. (PG PUB 2014/0377986).
Re claim 14, Duffy discloses an infusion system 100 (Fig 1; it is noted that all reference characters cited herein refer to Fig 1 unless otherwise noted) comprising: a control unit 102 (Page 8, Lines 28-35); and a module 104A (Page 9, Lines 7-10), wherein the module is attached to the control unit by a connector assembly 104B (as seen in Fig 1) comprising at least one conductive fastener 208 (seen in Fig 2 on please see the 112(b) rejection above for an explanation as to why this interpretation is being applied), the connector assembly comprising: 21Attorney Docket No. 122295-6546a main body 200 (again seen in Fig 2, but not labeled; however, labeled on the corresponding functional unit 104A); a circuit disposed in the main body and having a plurality of electrical contacts (as seen in Fig 8, the main body 200 of module 104B includes electrical contacts; Page 16, Line 33 – Page 17, Line 13); a frame 406 (Fig 4) configured to be attached to the main body (as seen in Fig 2); and a plurality of contacts 400 (Fig 4). Duffy does not explicitly disclose that the circuit disposed in the main body is a printed circuit. Duffy also does not disclose that the connector assembly comprises a frame comprising a central opening within which an elastomeric sealing structure is disposed, the elastomeric sealing structure comprising a plurality of collapsible domes, or that the plurality of contacts are each sealingly disposed in a respective collapsible dome of the elastomeric sealing structure, arranged in contact with a corresponding one of the electrical contacts on the circuit, and movable upon deformation of the elastomeric sealing structure. 
Jaiser, however, teaches a connector assembly 10 comprising a main body 12 (comparable to main body 200 of Duffy) and a printed circuit (comprised of contacts 11a; Para 26, “imprinted on the plastic body 12”) disposed in the main body and having a plurality of electrical contacts 11i (comparable to those of Duffy) for the purpose of forming a firm bond with the main body (Para 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify 
Additionally, Endo teaches a connector assembly (the entirety of which is seen in Fig 2; it is noted that all reference characters referred to herein pertain to Fig 2 unless otherwise noted) for a modular medical device (it is noted that the phrase “for a modular medical device” is a functional limitation and, thus a “modular medical device” is not a part of the claimed invention; in view of Para 2 and 38, this limitation is met), the connector assembly comprising: a main body 101; a circuit (“electrodes and conductive patterns of the circuit board 101”, Para 38) disposed in the main body and having a plurality of electrical contacts 4+5 (although only one contact in shown in Fig 2, Fig 4A,B show four contacts 4+5); a frame 103 configured to be attached to the main body (as seen in Fig 2) and comprising a central opening (within which spring connector 1 resides, as see in Fig 2,5A,5B); an elastomeric sealing structure 6 (Para 42) disposed in the central opening (as seen in Fig 2), the elastomeric sealing structure comprises a plurality of collapsible domes (as seen in Fig 2 and outlined in annotated Fig B below, one portion of the elastomeric sealing structure 6 forms a dome shape; although only one dome is seen in Fig 2, Fig 4A,B shows that the elastomeric sealing structure 6 comprises four domes); and a plurality of contacts 3 (although only one contact 3 is shown in Fig 2, four contacts 3 are shown in Fig 4A,4B), each sealingly disposed in a respective collapsible dome of the elastomeric sealing structure (via concave groove 36, as seen in Fig 2 and 4A and described in Para 42), each arranged in contact with a corresponding one of the electrical contacts on the circuit (as seen in Fig 2; it is noted that the contacts 4+5 are interpreted as being “on the circuit” in view of Fig 2 and Para 
Re claim 15, Duffy discloses that module further comprises a pump module (Page 9, Lines 7-10) configured to mechanically and electrically couple to the control unit of the infusion system by coupling the connector assembly to a corresponding connector assembly 210 (Fig 2) on the control unit (as seen in Fig 1; Page 9, Lines 25-37 discloses that all modules 104 and the control unit 102 have the same male connector 208 on their right side and the same female connector 210 on their left side).
Re claim 17, Duffy discloses an additional module 104C (Fig 1) for the infusion system, the additional module having: a female connector assembly 210 (although not explicitly shown, such an assembly 210 is shown in Fig 2 and Page 9, Lines 25-37 disclose that all modules 104 have the same male connector 208 on their right side and 
Re claim 18, Duffy discloses that the additional module comprises a IV pump module, a syringe module, a patient monitoring module, or a data collection module (“blood pressure monitoring unit” or “infusion pump”, Page 9, Lines 3-13).

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues that none of the previously cited references read on the amended limitations of an elastomeric sealing structure that “comprises a plurality of collapsible domes” such that each contact of the plurality of contacts is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783